Appeal from order, Supreme Court, New York County (Laura Drager, J.), entered February 24, 2004, which denied as moot plaintiff’s attorney’s motion, by order to show cause, to be relieved as counsel, unanimously dismissed, with costs in favor of defendant payable by plaintiff.
Plaintiffs consent to change attorneys rendered moot his attorney’s motion to be relieved, and renders plaintiff a nonaggrieved party for purposes of an appeal (CPLR 5511). Insofar as plaintiff purports to appeal from an order denying his motion for a downward modification of child support, it does not appear that his motion therefor was ever decided or that any such order has been entered. Concur—Buckley, P.J., Mazzarelli, Ellerin, Williams and Sweeny, JJ.